— In an action to recover damages, inter alia, for dental malpractice and wrongful death, the defendant appeals from an order of the Supreme Court, Suffolk County (Lama, J.), dated January 14, 1986, which granted the plaintiff’s motion for leave to serve an amended complaint.
Ordered that the order is reversed, with costs, and the motion is denied.
Special Term erred in granting the plaintiff leave to serve *376an amended complaint which asserts two new causes of action sounding in negligence, since those new causes of action are time barred. The interposition of those causes of action at this juncture does not relate back to the date of the interposition of the original pleading since that original pleading cannot be said to have given the defendant "notice of the transactions, occurrences, or series of transactions or occurrences, to be proved pursuant to the amended pleading” (see, CPLR 203 [e]; Caffaro v Trayna, 35 NY2d 245, 249). That original complaint focused on the defendant’s conduct in relation to his professional treatment of the decedent and cannot be said to have given notice that the plaintiff would be relying upon events which occurred subsequent to the conclusion of that professional relationship. Mollen, P. J., Bracken, Brown and Sullivan, JJ., concur.